FILED
                            NOT FOR PUBLICATION                             DEC 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HAMOOD YOUSSEF HAMOOD,                           No. 06-72950

              Petitioner,                        Agency No. A075-734-250

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 4, 2010
                              Pasadena, California

Before: SCHROEDER and TALLMAN, Circuit Judges, and JARVEY, District
Judge.**

       Hamood Youssef Hamood, a Druze citizen of Lebanon, petitions for review

of a Board of Immigration Appeals (BIA) decision adopting and affirming an

Immigration Judge’s decision denying his application for asylum and withholding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable John A. Jarvey, United States District Judge for the
Southern District of Iowa, sitting by designation.
of removal under the Immigration and Nationality Act (INA). We deny the

petition. Hamood’s grant of withholding of removal under the Convention Against

Torture has not been challenged and is not affected by our decision.

      To be eligible for asylum or withholding of removal under the INA, Hamood

must show that he has faced or is likely to face persecution motivated at least in

part by race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(B), 1231(b)(3)(A); see

Borja v. INS, 175 F.3d 732, 736 (9th Cir. 1999). In a forced conscription situation

such as this one, we agree with the Immigration Judge that INS v. Elias-Zacarias

controls: Hamood must produce some direct or circumstantial evidence that

Hezbollah has persecuted him on account of one of the protected grounds, rather

than merely “because of his refusal to fight with them.” 502 U.S. 478, 483 (1992);

see Canas-Segovia v. INS, 970 F.2d 599, 601 (9th Cir. 1992) (noting that, after

Elias-Zacarias, a person seeking asylum “needs to show the persecutor had a

protected basis . . . in mind in undertaking the persecution”).

      The actions and statements made by Hezbollah agents all reflected a

motivation to harm Hamood because of his refusal to join Hezbollah. There is no

evidence in the record that indicates that Hezbollah agents harbored any animosity

toward him because he is Druze or because of an anti-Hezbollah political opinion


                                           2
they imputed to him. Cf. Sinha v. Holder, 564 F.3d 1015, 1021-22 (9th Cir. 2009)

(finding that persecution was motivated by race when attackers used racial slurs);

Navas v. INS, 217 F.3d 646, 661 (9th Cir. 2000) (finding that persecution was

based on imputed political opinion when persecutors knew that the victim had

engaged in political activities). The record before us simply does not compel a

conclusion that the “harm was motivated, at least in part, by an actual or implied

protected ground.” Borja, 175 F.3d at 736. Therefore, substantial evidence

supports the Immigration Judge’s decision. See Elias-Zacarias, 502 U.S. at 481 n.

1 (noting that, to reverse a BIA decision under the substantial evidence standard of

review, “we must find that the evidence not only supports . . . but compels” a

contrary conclusion) (emphasis in original).

      PETITION DENIED.




                                          3